Case: 4:18-cr-00075-CDP Doc. #: 108 Filed: 05/04/21 Page: 1 of 1 PageID #: 363



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
               Plaintiff,                )
                                         )
         vs.                             )        Case No. 4:18 CR 75 CDP
                                         )
JAMES EMMITT COLEMAN,                    )
                                         )
               Defendant.                )

                                    ORDER

      IT IS HEREBY ORDERED that the U.S. Probation Office’s request to

withdraw the warrant is granted. The May 10, 2021 supervised release revocation

hearing in this matter is vacated and Defendant James Emmitt Coleman is to be

released from U.S. Marshal custody to the U.S. Probation Officer for admission to

a half-way house.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE
Dated this 4th day of May, 2021.
